Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         11-JUL-2018
                                                         08:28 AM




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

            SCARLETT A. TAYLOR and CHANEL E. TAYLOR,
                Petitioners/Plaintiffs-Appellants,

                                 vs.

     ELISA M. OMEECHEVARRIA, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 13-1-3006)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/plaintiffs-appellants Scarlett A. Taylor

and Chanel E. Taylor’s application for writ of certiorari, filed

on June 20, 2018, is hereby dismissed.

          DATED:   Honolulu, Hawai#i, July 11, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson